Citation Nr: 0520029	
Decision Date: 07/22/05    Archive Date: 08/03/05	

DOCKET NO.  04-02 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Eligibility for Department of Veterans Affairs educational 
assistance under Chapter 30, Title 38, United States Code.


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma that denied the benefits sought on appeal.  
The veteran, who had active service from November 1977 to 
November 1997 appealed that decision to the BVA, and the case 
was referred to the Board for appellate review.  


REMAND

A preliminary review of the record discloses that the veteran 
had previously utilized 14 months and 3 days of VA 
educational assistance under Chapter 34, Title 38, United 
States Code, and had remaining entitlement under that program 
of 30 months and 27 days.  The record also reflects that the 
veteran participated in an ROTC program and received a 
commission in June 1977 upon graduation from the ROTC 
program.  The RO has denied the veteran's claim based on the 
fact that he received a commission after December 31, 1976, a 
fact the veteran does not dispute.  However, the veteran 
contends that he was not involved in an ROTC scholarship 
program, but rather only received a monthly allowance or 
stipend of $100 a month while participating in that program.  
In this regard, the Board also notes that the VA Form 22-1990 
(Application for Education Benefits) submitted by the veteran 
only inquires in "Block 16" whether he participated in or was 
currently participating in an ROTC scholarship program, 
rather than just participation in an ROTC program that was a 
nonscholarship program.  As such, he believes he should be 
able to convert his remaining Chapter 34 entitlement to 
Chapter 30 educational benefits.  

As previously indicated, the RO denied the veteran's claim 
because he received a commission after December 31, 1976.  
However, VA regulations do not appear to limit the veteran's 
entitlement solely based on the fact that he received a 
commission after that date.  For example, under 38 C.F.R. 
§ 20.7042(f)(3) individuals who after December 31, 1976 
receive a commission as an officer in the Armed Forces upon 
completion of a program of educational assistance under 
10 U.S.C. 2107 (the Senior Reserve Officers Training Corps 
Scholarship Program) are not eligible for educational 
assistance under Chapter 30.  However, it is not clear 
whether the program of educational assistance the veteran 
received was under 10 U.S.C. 2107 and the veteran clearly 
maintains that he did not received a scholarship, but rather 
was paid a monthly allowance or stipend.

Under the facts and circumstances of this case, the Board is 
of the opinion that the RO should obtain additional 
information regarding the veteran's participation in the ROTC 
program that led to his commission in June 1977.  In this 
regard, the RO should determine whether the veteran was in a 
scholarship or nonscholarship program and whether this 
constituted a program of educational assistance under 
10 U.S.C. 2107.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the RO will notify the veteran when 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following actions:

The RO should obtain information as to 
the type of ROTC program the veteran 
participated in that led to his 
commission in June 1977.  Specifically, 
the RO should obtain information as to 
whether the veteran participated in a 
scholarship or nonscholarship ROTC 
program and whether it constituted a 
program of educational assistance under 
10 U.S.C. 2107.  If necessary, contact 
should be made with the Service 
Department, Penn State University and/or 
the veteran to obtain this information.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran should be furnished a Supplemental Statement of 
the Case and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further 
review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


